--------------------------------------------------------------------------------

EXHIBIT 10.15


NU SKIN ENTERPRISES, INC.
SECOND AMENDED AND RESTATED 2010 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
 
This Restricted Stock Unit Agreement, Participant’s award information (the
“Award Summary”), which can be accessed on the Morgan Stanley stock plan website
(currently www.stockplanconnect.com) or the website of any other stock plan
administrator selected by the Company in the future, and the Appendix for
Participant’s country contained in this agreement, if any, (collectively, this
“Agreement”) set forth the terms and conditions of the Restricted Stock Units
granted to Participant under the Second Amended and Restated Nu Skin
Enterprises, Inc. 2010 Omnibus Incentive Plan (the “Plan”).  In the event of a
conflict between (i) the terms and conditions of the Plan; and (ii) the terms
and conditions of this Agreement, the terms and conditions of the Plan shall
prevail.  Unless otherwise defined herein, the capitalized terms in this
Agreement shall have the same defined meaning assigned to them in the Plan.
 
1.            Grant of Restricted Stock Units.
 
1.1        Grant of Restricted Stock Units.  Effective as of the date of grant
specified in the Award Summary (the “Grant Date”), the Company grants to
Participant an award of the number of Restricted Stock Units as set forth in the
Award Summary.  Each Restricted Stock Unit is a bookkeeping entry representing
the Company’s unfunded promise to deliver one Share on the terms provided herein
and in the Plan.
 
1.2         Vesting of Restricted Stock Units.  The Restricted Stock Units shall
vest in full on the earlier of April 30 of the calendar year following the Grant
Date or one day prior to the annual stockholder meeting in the calendar year
following the Grant Date (the “Vesting Date”), except as otherwise provided in
this Agreement, including pursuant to Sections 1.3 and 4.
 
1.3          Termination of Continuous Service.  In the event Participant’s
Continuous Service (as defined below) is terminated for any reason prior to the
full vesting of the Restricted Stock Units, the Restricted Stock Units granted
hereunder shall terminate to the extent they are not vested as of the
termination of Participant’s Continuous Service, as determined in accordance
with Section 9(g) below, and Participant shall not have any right to receive any
Shares subject to such unvested Restricted Stock Units.
 
For purposes of this Agreement:
 
“Continuous Service” means that Participant’s service with the Company or a
Subsidiary, whether as an Employee, Director, or Consultant, is not interrupted
or terminated.  Participant’s Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which Participant
renders service to the Company or a Subsidiary as an Employee, Consultant, or
Director, or a change in the entity for which Participant renders such service,
provided that there is no interruption or termination of Participant’s
Continuous Service.  For example, a change in status from an Employee of the
Company to a Consultant of a Subsidiary or a Director will not constitute an
interruption of Continuous Service.  Subject to the requirements of applicable
law, the Committee, in its sole discretion, shall determine whether Continuous
Service shall be considered interrupted in the case of any leave of absence
approved by the Company or a Subsidiary, including sick leave, military leave or
any other personal leave.
 
1.4         Settlement of Restricted Stock Units.  Subject to the terms of the
Plan and this Agreement, Restricted Stock Units shall be settled in Shares,
provided that Participant has satisfied any Tax-Related Items pursuant to
Section 8 below. Shares will be issued to Participant within a reasonable time
following each Vesting Date, but in no event shall the Shares be issued more
than 70 days from the end of the calendar year that includes the applicable
Vesting Date unless subject to the terms of the Company’s deferred compensation
plan.



--------------------------------------------------------------------------------

1.5         Stockholder Rights.  Unless and until Shares are issued by the
Company after the Vesting Date, Participant shall have none of the rights or
privileges of a shareholder of the Company (including voting, dividend and
liquidation rights) with respect to the Shares covered by the Restricted Stock
Units.
 
2.           Securities Law Compliance.  Participant represents that Participant
has received and carefully read a copy of the Prospectus for the Plan, together
with the Company’s most recent Annual Report to Stockholders.  Participant
hereby acknowledges that Participant is aware of the risks associated with the
Shares and that there can be no assurance the price of the Shares will not
decrease in the future.  Participant hereby acknowledges that no representations
or statements have been made to Participant concerning the value or potential
value of the Shares.  Participant acknowledges that Participant has relied only
on information contained in the Prospectus and has received no representations,
written or oral, from the Company or its employees, attorneys or agents, other
than those contained in the Prospectus or this Agreement.  Participant
acknowledges that the Company has made no representations or recommendations,
and is not providing any tax, legal or financial advice, regarding Participant’s
participation in the Plan, or Participant’s acquisition or sale of the
underlying Shares.  Participant is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.
 
3.          Transfer Restrictions.  Participant shall not transfer, assign,
sell, encumber, pledge, grant a security interest in or otherwise dispose of the
Restricted Stock Units subject to this Agreement in any manner other than by the
laws of descent or distribution.  Any such transfer, assignment, sale,
encumbrance, pledge, security interest or disposition shall be void.
 
4.           Forfeiture.  If, at any time during Participant’s Continuous
Service or at any time during the 12-month period following termination of
Participant’s Continuous Service, a Forfeiture Event (as defined below) occurs,
then at the election of the Committee, (a) this Agreement and all unvested
Restricted Stock Units granted hereunder shall terminate, and (b) Participant
shall return to the Company for cancellation all Shares held by Participant plus
pay the Company the amount of any proceeds received from the sale of any Shares
to the extent such Shares were issued pursuant to Restricted Stock Units granted
under this Agreement that vested (i) during the 12-month period immediately
preceding the Forfeiture Event, or (ii) on the date of or at any time after such
Forfeiture Event.
 
“Forfeiture Event” means the following:
 
(a)          an act of fraud or intentional misrepresentation related to
Participant’s services;
 
(b)          disclosure or use of confidential information in a manner
detrimental to the Company;
 
(c)          competing with the Company; or
 
(d)         any other willful misconduct by Participant that is materially
injurious to the financial condition or business reputation of, or is otherwise
materially injurious to, the Company. The Committee, in its sole discretion, may
waive at any time in writing this forfeiture provision and release Participant
from liability hereunder.
 
2

--------------------------------------------------------------------------------

5.           Governing Plan Document.  This Agreement incorporates by reference
all of the terms and conditions of the Plan, as presently existing and as
hereafter amended.  Participant expressly acknowledges and agrees that the terms
and provisions of this Agreement are subject in all respects to the provisions
of the Plan.  Participant also expressly:
 
(a)          Acknowledges receipt of the Plan and represents that Participant is
familiar with the provisions of the Plan, and that Participant enters into this
Agreement subject to all of the provisions of the Plan;
 
(b)          Recognizes that the Committee has been granted complete authority
to administer the Plan in its sole discretion, and agrees to accept all
decisions related to the Plan and all interpretations of the Plan made by the
Committee as final and conclusive upon Participant and upon all persons at any
time claiming any interest through Participant in the Restricted Stock Units or
the Shares subject to this Agreement; and
 
(c)         Acknowledges and understands that the establishment of the Plan and
the existence of this Agreement are not sufficient, in and of themselves, to
exempt Participant from the requirements of Section 16(b) of the Exchange Act
and any rules or regulations promulgated thereunder, and that Participant (to
the extent Section 16(b) applies to Participant) shall not be exempt from such
requirements pursuant to Rule 16b-3 unless and until Participant shall comply
with all applicable requirements of Rule 16b-3, including without limitation,
the possible requirement that Participant must not sell or otherwise dispose of
any Shares acquired pursuant to Restricted Stock Units unless and until a period
of at least six months shall have elapsed between the date upon which such
Restricted Stock Units were granted to Participant and the date upon which
Participant desires to sell or otherwise dispose of such Shares.
 
6.           Representations and Warranties.  As a condition to the receipt of
any Shares upon vesting of the Restricted Stock Units, the Company may require
Participant to make any representations and warranties to the Company that legal
counsel to the Company may determine to be required or advisable under any
applicable law or regulation, including without limitation, representations and
warranties that the Shares are being acquired only for investment and without
any present intention or view to sell or distribute any such Shares.
 
7.          Compliance With Law and Regulations.  Notwithstanding any other
provision of the Plan or this Agreement, unless there is an available exemption
from any registration, qualification or other legal requirement applicable to
the Shares, the Company shall not be required to deliver any Shares issuable
upon settlement of the Restricted Stock Units prior to the completion of any
registration or qualification of the Shares under any local, state, federal or
foreign securities or exchange control law or under rulings or regulations of
the U.S. Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable.  Participant understands that the Company is under no
obligation to register or qualify the Shares with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares.  Further,
Participant agrees that the Company shall have unilateral authority to amend the
Plan and this Agreement without Participant’s consent to the extent necessary to
comply with securities or other laws applicable to issuance of Shares.
 
3

--------------------------------------------------------------------------------

8.           Responsibility for Taxes.  Participant acknowledges that,
regardless of any action taken by the Company, the ultimate liability for all
income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to Participant’s participation in the
Plan and legally applicable to Participant or deemed by the Company in its
discretion to be an appropriate charge to Participant even if legally applicable
to the Company (“Tax-Related Items”), is and remains Participant’s
responsibility and may exceed the amount, if any, actually withheld by the
Company.  Participant further acknowledges that the Company (a) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including, but not
limited to, the grant, vesting or settlement of the Restricted Stock Units, the
subsequent sale of any Shares acquired at settlement and the receipt of any
dividends; and (b) does not commit to and is under no obligation to structure
the terms of the grant or any aspect of the Restricted Stock Units to reduce or
eliminate Participant’s liability for Tax-Related Items or achieve any
particular tax result.  Further, if Participant is subject to Tax-Related Items
in more than one jurisdiction, Participant acknowledges that the Company may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
 
Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company to
satisfy all Tax-Related Items.
 
Full payment of the Tax-Related Items shall be made by any of the following, or
a combination thereof, subject to the Committee’s or Company’s right to
eliminate, prior to vesting, any of the following as permissible payment
methods: (i) in cash or cash equivalents (including certified check, bank check
or wire transfer of immediately available funds); (ii) by tendering previously
acquired Shares (either actually or by attestation) valued at their then Fair
Market Value; (iii) by withholding Shares otherwise issuable in connection with
the vesting of the RSUs; (iv) through same-day voluntary or involuntary (on
Participant’s behalf pursuant to this authorization) sales through a broker if
permitted by the Company’s Securities Trading Policy; (v) withholding from
Participant’s wages or other cash compensation paid to Participant by the
Company; or (vi) any combination of any of the foregoing. In the absence of
Participant’s timely election or in the event Section 16(b) applies to
Participant and withholding of Tax-Related items is necessary, the Company will
withhold in Shares upon the relevant taxable or tax withholding event, as
applicable, or the Company may determine that a particular method be used to
satisfy any obligations for Tax-Related Items.
 
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable withholding rates (up to the rate
that will not cause an adverse accounting consequence or cost, including
pursuant to ASC Topic 718, as applicable), in which case Participant may receive
a refund of any over-withheld amount in cash and will have no entitlement to the
equivalent Shares.  If the obligation for Tax-Related Items is satisfied by
withholding in Shares, for tax purposes, Participant is deemed to have been
issued the full number of Shares subject to the vested Restricted Stock Units,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.
 
Participant agrees to pay to the Company any amount of Tax-Related Items that
the Company may be required to withhold or account for as a result of
Participant’s participation in the Plan that cannot be satisfied by the means
previously described.  The Company may refuse to issue or deliver the Shares or
the proceeds of the sale of Shares if Participant fails to comply with
Participant’s obligations in connection with the Tax-Related Items.
 
9.            Nature of Grant.  In accepting the Restricted Stock Units,
Participant acknowledges, understands and agrees that:
 
(a)         the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, to the extent permitted by the Plan;
 
4

--------------------------------------------------------------------------------

(b)          the grant of Restricted Stock Units is exceptional, voluntary and
occasional and does not create any contractual or other right to receive future
awards of Restricted Stock Units, or benefits in lieu of Restricted Stock Units
even if Restricted Stock Units have been awarded in the past;
 
(c)          nothing in this Agreement or in the Plan shall confer upon
Participant any right to continue in the service of the Company as a member of
the Board of Directors of the Company or in any other capacity;
 
(d)         all decisions with respect to future grants of Restricted Stock
Units or other grants, if any, will be at the sole discretion of the Committee
and/or Company;
 
(e)          Participant’s participation in the Plan is voluntary;
 
(f)          the future value of the underlying Shares is unknown,
indeterminable and unpredictable;
 
(g)          in the event of the termination of Participant’s Continuous Service
(as defined above) (for any reason whatsoever, whether or not later found to be
invalid), unless otherwise expressly provided in this Agreement or determined by
the Company, Participant’s right to vest in the Restricted Stock Units under the
Plan, if any, will terminate as of the date Participant’s Continuous Service
terminated, as determined by the Committee in its sole discretion;
 
(h)          if Participant is providing services outside the United States, the
following additional provisions shall apply:
 
(1)         Restricted Stock Units and the Shares subject to Restricted Stock
Units, and the income and value of same, are not part of normal or expected
compensation for any purpose, including, but not limited to, calculation of any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar mandatory payments;
 
(2)          Restricted Stock Units and the Shares subject to Restricted Stock
Units, and the income and value of same, are not intended to replace any pension
rights or compensation;
 
(3)        Restricted Stock Units are an extraordinary item that does not
constitute compensation of any kind for service of any kind rendered to the
Company;
 
(4)        no claim or entitlement to compensation or damages shall arise from
forfeiture of Restricted Stock Units resulting from termination of Participant’s
Continuous Service (for any reason whatsoever, whether or not later found to be
invalid); and
 
(5)          neither the Company nor any of its Subsidiaries shall be liable for
any foreign exchange rate fluctuation between Participant’s local currency and
the United States Dollar that may affect the value of Restricted Stock Units or
of any amounts due to Participant pursuant to the settlement of the Restricted
Stock Units or the subsequent sale of any Shares acquired upon settlement.
 
5

--------------------------------------------------------------------------------

10.         Section 409A. The Restricted Stock Units and issuance of Shares
thereunder are intended to comply with Code Section 409A and the U.S. Treasury
Regulations relating thereto so as not to subject the Participant to the payment
of additional taxes and interest under Code Section 409A or other adverse tax
consequences. In furtherance of this intent, the provisions of this Agreement
will be interpreted, operated, and administered in a manner consistent with
these intentions. The Committee may modify the terms of this Agreement, the Plan
or both, without the consent of the Participant, in the manner that the
Committee may determine to be necessary or advisable in order to comply with
Code Section 409A or to mitigate any additional tax, interest and/or penalties
or other adverse tax consequences that may apply under Code Section 409A if
compliance is not practical. This Section 10 does not create an obligation on
the part of the Company to modify the terms of this Agreement or the Plan and
does not guarantee that the Restricted Stock Units or the delivery of Shares
upon vesting/settlement of the Restricted Stock Units will not be subject to
taxes, interest and penalties or any other adverse tax consequences under Code
Section 409A. Nothing in this Agreement shall provide a basis for any person to
take any action against the Company or any of its Subsidiaries based on matters
covered by Code Section 409A, including the tax treatment of any amounts paid
under this Agreement, and neither the Company nor any of its Subsidiaries will
have any liability under any circumstances to the Participant or any other party
if the Restricted Stock Units, the delivery of Shares upon vesting/settlement of
the Restricted Stock Units or other payment or tax event hereunder that is
intended to be exempt from, or compliant with, Code Section 409A, is not so
exempt or compliant or for any action taken by the Committee with respect
thereto. Further, settlement of any portion of the Restricted Stock Units that
is deferred compensation may not be accelerated or postponed except to the
extent permitted by Code Section 409A.
 
11.         Data Privacy Notice and Consent.  Participant hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of Participant’s personal data, as described in this Agreement and
any other Restricted Stock Unit grant materials by and among, as applicable, the
Company and any Subsidiaries for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.
 
Participant understands that the Company and any Subsidiaries may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address, email address, telephone number, date of
birth, social security number, passport information, social insurance number or
other identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all Restricted Stock Units or any
other entitlement to Shares or other equivalent benefits awarded, canceled,
purchased, exercised, vested, unvested or outstanding in Participant’s favor
(“Data”), for the exclusive purpose of implementing, administering and managing
the Plan.
 
Participant understands that Data will be transferred to Morgan Stanley, or such
other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan.  Participant understands that the recipients of the
Data may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than Participant’s country.  Participant understands that if he or
she resides outside the United States, he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Company.  Participant authorizes the Company, Morgan Stanley and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Participant’s participation in the
Plan, including any transfer of such Data as may be required to a broker, escrow
agent or other third party with whom the Shares received upon vesting of
Restricted Stock Units may be deposited.  Participant understands that Data will
be held only as long as is necessary to implement, administer and manage his or
her participation in the Plan.  Participant understands that if he or she
resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative.  Further, Participant understands that he or she is providing
the consents herein on a purely voluntary basis.  If Participant does not
consent, or if Participant later seeks to revoke his or her consent, his or her
status will not be affected; the only consequence of refusing or withdrawing
Participant’s consent is that the Company may not be able to grant Restricted
Stock Units or other equity awards to Participant or administer or maintain such
awards.  Therefore, Participant understands that refusing or withdrawing his or
her consent may affect Participant’s ability to participate in the Plan.  For
more information on the consequences of his or her refusal to consent or
withdrawal of consent, Participant understands that he or she may contact the
Company.
 
6

--------------------------------------------------------------------------------

Further, upon request of the Company Participant agrees to provide an executed
data privacy form (or any other agreements or consents) that the Company may
deem necessary to obtain from Participant for the purpose of administering
Participant’s participation in the Plan in compliance with the data privacy laws
in Participant’s country, either now or in the future.  Participant understands
and agrees that he or she will not be able to participate in the Plan if
Participant fails to provide any such consent or agreement as requested by the
Company.
 
12.          Miscellaneous Provisions.
 
12.1       Notices.  Any notice required to be given under this Agreement shall
be in writing and shall be deemed effective upon personal delivery or upon
deposit in the sender’s local mail, registered or certified, postage prepaid and
properly addressed to the party entitled to such notice at the latest address on
file or at such other address as such party may designate by ten days advance
written notice under this Section to all other parties to this Agreement.
 
12.2       Waiver.  The failure of the Company in any instance to exercise any
rights under this Agreement, including the forfeiture rights under Section 4,
shall not constitute a waiver of any other rights that may subsequently arise
under the provisions of this Agreement or any other agreement between the
Company and Participant.  Participant acknowledges that no waiver by the Company
of any breach of any provision of this Agreement shall operate or be construed
as a waiver of any other provision of this Agreement, or of any subsequent
breach by Participant or any other Participant, whether of like or different
nature.
 
12.3       Imposition of Other Requirements & Participant Undertaking.  The
Company reserves the right to impose other requirements on Participant’s
participation in the Plan, on the Restricted Stock Units and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons.  Participant hereby agrees to
take whatever additional action and execute whatever additional documents the
Company may deem necessary or advisable in order to carry out the foregoing or
one or more of the obligations or restrictions imposed on either Participant or
the Shares pursuant to the provisions of this Agreement.
 
12.4       Entire Contract.  This Agreement and the Plan constitute the entire
understanding and agreement of the parties with respect to the subject matter
contained herein.  This Agreement is made pursuant to, and incorporates by
reference, the provisions of the Plan and shall in all respects be construed in
conformity with the terms of the Plan.
 
12.5       Language.  Participant acknowledges that he or she is sufficiently
proficient in English, or, alternatively, Participant acknowledges that he or
she will seek appropriate assistance to understand the terms and conditions in
this Agreement.  Furthermore, if Participant has received this Agreement or any
other document related to the Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control.
 
12.6       Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.


7

--------------------------------------------------------------------------------

12.7       Successors and Assigns.  The provisions of this Agreement shall inure
to the benefit of, and be binding upon, the Company and its successors and
assigns and upon Participant, Participant’s permitted assigns and the legal
representatives, heirs and legatees of Participant’s estate, whether or not any
such person shall have become a party to this Agreement and have agreed in
writing to join herein and be bound by the terms hereof.  Participant may not
assign this Agreement other than by the laws of descent and distribution.
 
12.8        Severability.  In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
 
12.9       Governing Law and Choice of Venue.  The Restricted Stock Units and
the provisions of this Agreement shall be governed by, and subject to, the laws
of the State of Utah, United States, without regard to the conflict of law
provisions, as provided in the Plan. For purposes of litigating any dispute that
arises under this Agreement or this grant of Restricted Stock Units, the parties
hereby submit to and consent to the jurisdiction of the State of Utah, agree
that such litigation shall be conducted in the courts of Utah County, Utah, or
the federal courts of the United States for the District of Utah, where this
grant is made and/or to be performed.
 
12.10      Appendix. Notwithstanding any provisions in this Agreement, the
Restricted Stock Units shall be subject to any special terms and conditions set
forth in any Appendix to this Agreement for Participant’s country.  Moreover, if
Participant relocates to one of the countries included in the Appendix, the
terms and conditions for such country will apply to Participant, to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons.  The Appendix
constitutes part of this Agreement.
 
12.11     Insider Trading Restrictions/Market Abuse Laws.  Participant
acknowledges that, depending on Participant’s country, broker’s country, or
where Shares are listed, Participant may be subject to insider trading and/or
market abuse laws which may affect Participant’s ability to accept, acquire,
sell or otherwise dispose of Shares, rights to such shares (e.g., Restricted
Stock Units) or rights linked to the value of Shares under the Plan during such
times as Participant is considered to have “material nonpublic information” or
“inside information” regarding the Company (as defined by the laws or
regulations in the relevant jurisdiction).  Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders Participant
places before Participant possessed inside information.  Furthermore,
Participant could be prohibited from (i) disclosing inside information to any
third party (other than on a “need to know” basis) and (ii) “tipping” third
parties or causing them otherwise to buy or sell securities.  Third parties
include fellow employees.  Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under the
Company’s insider trading policy, and the requirements of applicable laws may or
may not be consistent with the terms of the Company’s insider trading policy. 
Participant acknowledges that it is his or her responsibility to comply with any
applicable restrictions, and that Participant should speak to his or her
personal advisor on this matter.
 
8

--------------------------------------------------------------------------------

12.12     Exchange Control Tax and Foreign Asset/Account Reporting
Requirements.  Participant acknowledges that there may be exchange control, tax,
foreign asset and/or account reporting requirements which may affect
Participant’s ability to acquire or hold Shares acquired under the Plan or cash
received from participating in the Plan (including from any dividends paid on
Shares acquired under the Plan) in a brokerage, bank account or legal entity
outside Participant’s country.  Participant may be required to report such
accounts, balances, assets and/or the related transactions to the tax or other
authorities in his or her country.  Participant also may be required to
repatriate sale proceeds or other funds received as a result of Participant’s
participation in the Plan to his or her country through a designated bank or
broker within a certain time after receipt.  Participant acknowledges that it is
Participant’s responsibility to be compliant with such regulations, and
Participant should consult his or her personal legal advisor for any details.


By electronically accepting this Agreement and participating in the Plan,
Participant agrees to be bound by the terms and conditions in the Plan and this
Agreement, including the Appendix.  Within six months of the Grant Date, if
Participant has not electronically accepted this Agreement on Morgan Stanley’s
website, or the website of any other stock plan service provider appointed by
the Company, and has not otherwise rejected the grant, then this award shall
automatically be deemed accepted, and Participant shall be bound by the terms
and conditions in the Plan and this Agreement, including the Appendix.


9

--------------------------------------------------------------------------------

APPENDIX


FOR PARTICIPANTS OUTSIDE THE U.S.
 
NU SKIN ENTERPRISES, INC.
SECOND AMENDED AND RESTATED 2010 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
 
Unless otherwise defined herein, the capitalized terms in this Appendix shall
have the same defined meaning assigned to them in the Plan and the Agreement.
 
This Appendix includes special country-specific terms and conditions that apply
to Participants in the countries listed below. This Appendix is part of the
Agreement.  This Appendix also includes information of which Participant should
be aware with respect to his or her participation in the Plan.  For example,
certain individual exchange control reporting requirements may apply upon
vesting of the Restricted Stock Units and/or sale of Shares.  The information is
based on the securities, exchange control and other laws in effect in the
respective countries as of February 2018 and is provided for informational
purposes.  Such laws are often complex and change frequently, and results may be
different based on the particular facts and circumstances. As a result, the
Company strongly recommends that Participant does not rely on the information
noted herein as the only source of information relating to the consequences of
Participant’s participation in the Plan because the information may be out of
date at the time the Restricted Stock Units vest or are settled, or Participant
sells Shares acquired under the Plan.
 
In addition, the information is general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result.  Accordingly, Participant should
seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to his or her situation.
 
Finally, if Participant is a citizen or resident of a country other than the one
in which he or she currently is residing and/or providing services, transfers
after the Restricted Stock Units are granted to him or her, or is considered a
resident of another country for local law purposes, the terms and conditions
and/or notifications contained herein may not be applicable to him or her, and
the Company shall, in its discretion, determine to what extent such terms and
conditions contained herein shall apply to him or her.
 
DATA PRIVACY PROVISIONS APPLICABLE TO GRANTEES IN THE EUROPEAN UNION/EUROPEAN
ECONOMIC AREA


The following provision replaces Section 11 of the Agreement:


Data Collection and Usage.  Pursuant to applicable data protection laws,
Participant is hereby notified that the Company collects, processes, uses and
transfers certain personally-identifiable information about Participant for the
exclusive legitimate purpose of granting Restricted Stock Units and
implementing, administering and managing Participant’s participation in the
Plan.  Specifics of the data processing are described below.
 
Controller, EU Representative and DPO.  The Company is the controller
responsible for the processing of Participant’s personal data in connection with
the Plan.  The Company’s representative in the European Union is NSE Products
Europe BVBA, Da Vincilaan 9, 1935 Zaventem, Belgium, telephone number +32 2 722
70 00. Participant can reach the data protection officer (“DPO”) of the Company
at +1 (801) 345-1505, 75 West Center Street, Provo, Utah 84601.
 
10

--------------------------------------------------------------------------------

Personal Data Subject to Processing.  The Company collects, processes and uses
the following types of personal data about Participant: Participant’s name, home
address, telephone number, email address, date of birth, social insurance,
passport number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all
Restricted Stock Units or any other entitlement to Shares awarded, canceled,
settled, vested, unvested or outstanding in Participant’s favor, which the
Company receives from Participant or the Employer, as well as Participant’s hire
date, term date, term reason code, status, and Company’s Division (“Personal
Data”).
 
Purposes and Legal Bases of Processing.  The Company processes the Personal Data
for the purpose of granting Restricted Stock Units, implementing, administering
and managing Participant’s participation in the Plan.  The legal basis for the
processing of the Personal Data by the Company and the third‑party service
providers described below is the necessity of the data processing for the
Company to perform its contractual obligations under the Agreement and generally
administering employee equity awards.
 
Stock Plan Administration Service Providers.  The Company transfers Personal
Data to Morgan Stanley Smith Barney LLC and its affiliated companies
(collectively, “Morgan Stanley”), an independent stock plan administrator with
operations, relevant to the Company, in the United States, which assists the
Company with the implementation, administration and management of the Plan.  In
the future, the Company may select different service providers and may share
Personal Data with such service providers.  As a data controller, the Company’s
stock plan administrator will open an account for Participant to receive and
trade Shares.  Participant will be asked to agree on separate terms and data
processing practices with the service provider, which is a condition of
Participant’s ability to participate in the Plan.  Participant’s Personal Data
will only be accessible by those individuals requiring access to it for purposes
of implementing, administering and operating Participant’s participation in the
Plan.  Participant understands that Participant may request a list with the
names and addresses of any potential recipients of Personal Data by contacting
Participant’s local human resources representative.
 
International Data Transfers.  The Company and its service providers, including,
without limitation, Morgan Stanley, operate, relevant to the Company, in the
United States, which means that it will be necessary for Personal Data to be
transferred to, and processed in, the United States.  Participant understands
and acknowledges that the United States is not subject to an unlimited adequacy
finding by the European Commission and that Participant’s Personal Data may not
have an equivalent level of protection as compared to Participant’s country of
residence.
 
The legal basis for the processing of the Personal Data by the Company and the
third‑party service providers is the necessity of the data processing for the
Company to perform its contractual obligations under the Agreement and generally
administering employee equity awards.
 
Data Retention.  The Company will use the Personal Data only as long as
necessary to implement, administer and manage Participant’s participation in the
Plan, or as required to comply with legal or regulatory obligations, including
tax and securities laws.  When the Company no longer needs the Personal Data,
the Company will remove it from its systems.  If the Company keeps data longer,
it would be to satisfy legal or regulatory obligations and the Company’s legal
basis would be relevant laws or regulations.
 
Data Subject Rights.  To the extent provided by law, Participant has the right
to (i) inquire whether and what kind of Personal Data the Company holds about
Participant and how it is processed, and to access or request copies of such
Personal Data, (ii) request the correction or supplementation of Personal Data
that is inaccurate, incomplete or out-of-date in light of the purposes
underlying the processing, or (iii) obtain the erasure of Personal Data no
longer necessary for the purposes underlying the processing or processed in
non-compliance with applicable legal requirements.  In addition, Participant
has, to the extent provided by law, the right to (iv) request the Company to
restrict the processing of Personal Data in certain situations where Participant
feels its processing is inappropriate, (v) object, in certain circumstances, to
the processing of Personal Data for legitimate interests, and to (vi) request
portability of Personal Data that Participant has actively or passively provided
to the Company, where the processing of such Personal Data is based on consent
or a contractual agreement with Participant and is carried out by automated
means.  In case of concerns, Participant also has the right to (vii) lodge a
complaint with the competent local data protection authority.  To receive
additional information regarding Participant’s rights, raise any other questions
regarding the practices described in this Agreement or to exercise his or her
rights, Participant should contact his or her local human resources
representative.
 
11

--------------------------------------------------------------------------------

Contractual Requirement.  Participant’s provision of Personal Data and its
processing as described above is required for the performance of the Company’s
obligations pursuant to the Plan and a condition to Participant’s ability to
participate in the Plan.  Participant understands that, as a consequence of
Participant’s refusing to provide Personal Data, the Company may not be able to
allow Participant to participate in the Plan, grant Restricted Stock Units to
Participant or administer or maintain such Restricted Stock Units.  However,
Participant’s participation in the Plan and his or her acceptance of this
Agreement are purely voluntary.  While Participant will not receive Restricted
Stock Units if he or she decides against participating in the Plan or providing
Personal Data as described above, Participant’s career and salary will not be
affected in any way.  For more information on the consequences of the refusal to
provide Personal Data, Participant may contact his or her local human resources
representative.


CHINA
 
The following provisions apply only to Participants who are subject to exchange
control restrictions imposed by the State Administration of Foreign Exchange
("SAFE"), as determined by the Company in its sole discretion:
 
Settlement of Restricted Stock Units.  This provision supplements Section 1.4 of
the Agreement:
 
The Restricted Stock Units will only vest if and when the Company has completed
the registration of the Plan with SAFE and provided such registration remains
effective.  If the Company is unable to complete the registration or maintain
the registration, the settlement of the Restricted Stock Units may be delayed. 
Shares issued to Participant under the Plan must be maintained in an account
with Morgan Stanley or such other broker as may be designated by the Company
until the Shares are sold through that broker.
 
Furthermore, due to regulatory requirements, Participant acknowledges and agrees
that Participant must sell any Shares issued to Participant upon vesting of the
Restricted Stock Units as soon as practicable following the termination of
Participant’s Continuous Service and in no event later than six months following
the termination of Participant’s Continuous Service, or within any other such
time frame as may be required by SAFE.  Participant agrees that if Participant
continues to hold any of such Shares after this time, the Shares will be sold by
the Company’s designated broker on Participant’s behalf at the instruction of
the Company.  Therefore, by accepting the Restricted Stock Units, Participant
understands and agrees that the Company is authorized to, and may in its sole
discretion, instruct its designated broker to assist with the mandatory sale of
Shares (on Participant’s behalf pursuant to this authorization) and that
Participant expressly authorizes the Company’s designated broker to complete the
sale of such Shares.  Participant acknowledges that the Company’s designated
broker is under no obligation to arrange for the sale of the Shares at any
particular price.  Upon the sale of the Shares, the proceeds, less any
Tax-Related Items and brokerage fees or commissions will be remitted to
Participant pursuant to the procedures described in the “Exchange Control
Information” section below.
 
12

--------------------------------------------------------------------------------

Exchange Control Information.  Participant understands and agrees that, to
facilitate compliance with exchange control requirements, Participant will be
required to immediately repatriate to China the cash proceeds from the sale of
the Shares issued upon the vesting of the Restricted Stock Units. Participant
further understands that, under local law, such repatriation of the cash
proceeds will be effectuated through a special exchange control account
established by the Company or its Subsidiary in China, and Participant hereby
consents and agrees that the proceeds from the sale of Shares acquired under the
Plan may be transferred to such special account prior to being delivered to
Participant.  The Company may deliver the proceeds to Participant in U.S.
dollars or local currency at the Company’s discretion.  If the proceeds are paid
in U.S. dollars, Participant understands that he or she will be required to set
up a U.S. dollar bank account in China so that the proceeds may be deposited
into this account. If the proceeds are converted to local currency, there may be
delays in delivering the proceeds to Participant.  Participant agrees to bear
the risk of any currency fluctuation between the time the Shares are sold,
either through voluntary sale or through a mandatory sale arranged by the
Company, or proceeds are otherwise realized under the Plan and the time such
proceeds are distributed to Participant through the special exchange control
account.
 
Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future to facilitate compliance with exchange
control requirements in China.
 
HONG KONG
 
Restricted Stock Units Only Payable in Shares.  Notwithstanding any discretion
in the Plan, the Restricted Stock Units will be settled in Shares only.  The
grant of Restricted Stock Units does not provide any right for Participant to
receive a cash payment.
 
Restriction on Sale of Shares.  Should any portion of the Restricted Stock Units
vest within six months of the Grant Date, Participant agrees that Participant
will not dispose of the Shares acquired at vesting prior to the six-month
anniversary of the Grant Date.
 
Securities Law Information.  Warning:  The contents of this document have not
been reviewed by any regulatory authority in Hong Kong.  Participant is advised
to exercise caution in relation to the offer.  If Participant is in any doubt
about any of the contents of the Agreement, including this Appendix, or the
Plan, Participant should obtain independent professional advice. The Restricted
Stock Units and any Shares issued pursuant to the grant do not constitute a
public offering of securities under Hong Kong law and are available only to
employees of the Company.  The Agreement, including this Appendix, the Plan and
other incidental communication materials have not been prepared in accordance
with and are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong.  The
Restricted Stock Units and any related documentation are intended only for the
personal use of each eligible employee of the Company and may not be distributed
to any other person.




13

--------------------------------------------------------------------------------